      Case 1:19-cv-09235-PGG-BCM Document 22 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         09/29/2020
GRANTLEY BRATHWAITE,
                Plaintiff,
                                                        19-CV-9235 (PGG) (BCM)
        -against-
                                                        ORDER
CITY OF NEW YORK, et el.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        On October 7, 2019, this case was selected for participation in the Southern District of

New York's § 1983 Plan pursuant to Local Civil Rule 83.10. (Dkt. No. 2.) On March 2, 2020, the

Court granted the parties' request that no initial conference be held in this matter until "after

the § 1983 Plan has run its course." (Dkt. Nos. 16, 17.) On April 30, 2020, after answering,

defendants requested a 60-day stay of the case, noting that document discovery was stalled due

to the COVID-19 pandemic, which in turn delayed the scheduled § 1983 Plan mediation. (Dkt.

No. 18.) Plaintiff consented. (Dkt. No. 20.) On May 19, 2020, the Court granted defendants'

request to the extent that the Court extended all pretrial deadlines by 60 days and extended the

1983 Plan Review deadline to July 10, 2020. (Dkt. No. 21.)

        It appears to the Court, based on docket entries dated July 8, July 22, and September 21,

2020, that the parties have attended mediation conferences on those dates, thus fulfilling Rule

83.10's requirement that the parties attend a mediation session with the SDNY Mediation Office.

It also appears that this case has been flagged as "STAYED." Accordingly, it is hereby

ORDERED that:

        1.      This action is not stayed. The Clerk of Court is respectfully directed to remove the

flag staying this case.

        2.      No later than October 7, 2020, the parties shall file a joint letter, updating the

Court on the result of the mediation conferences that were held on July 8, July 22, and
      Case 1:19-cv-09235-PGG-BCM Document 22 Filed 09/29/20 Page 2 of 2




September 21, 2020, and proposing either a pretrial schedule for resumed litigation in this Court

or a deadline by which such proposed schedule shall be submitted.

Dated: New York, New York
       September 29, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               2
